DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DANA K. THOMPSON,
                              Appellant,

                                     v.

                           MARK WOOTTON,
                              Appellee.

                               No. 4D21-1097

                               [July 22, 2021]

   Appeal and cross-appeal of nonfinal order from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen M. Miller, Judge;
L.T. Case No. 502017DR007942AXXXXNB.

    Betty C. Resch of the Law Office of Betty C. Resch, Esq., Lake Worth,
for appellant.

  Jennifer H. Milne of South Florida Legal Rescue, LLC, Delray Beach, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.